Citation Nr: 0946194	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a dental condition 
(full removal of upper teeth plus some lower teeth).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to January 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
dental condition.


FINDING OF FACT

In a statement received at the RO in March 2008, the Veteran 
withdrew his appeal concerning entitlement to service 
connection for a dental condition.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of 
entitlement to service connection for a dental condition have 
been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw an appeal in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b) (2009).  The withdrawal should be filed with the RO 
entering the appealed decision, if there has not yet been 
notice of the transfer of the appeal to the Board.  38 C.F.R. 
§ 20.204(b)(3) (2009).

In March 2008, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to service 
connection for a dental condition, as identified in the March 
2008 statement of the case.  

In a written statement received at the RO 12 days after his 
substantive appeal, and prior to notice of transfer of the 
appeal to the Board, the Veteran stated that he was 
withdrawing the appeal as to that issue.  The Veteran's 
written statement satisfies the requirements for the 
withdrawal of an appeal.  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for a dental condition, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.  

Accordingly, the issue of entitlement to service connection 
for a dental condition is dismissed.


ORDER

The appeal concerning the issue of entitlement to service 
connection for a dental condition is dismissed without 
prejudice.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


